            Case 4:19-cv-00655-BSM Document 58 Filed 10/14/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JANICE HARGROVE WARREN                                                                  PLAINTIFF


 v.                                    No. 4:19-cv-00655-BSM


CHARLES MCNULTY, et al.                                                            DEFENDANTS


         PLAINTIFF'S MOTION IN LIMINE REGARDING ACCUSATIONS OF
               RESPONSIBILITY FOR MONITORING FACILITIES

       Plaintiff submits its Motion in Limine regarding PCSSD's and its Board members'

accusations that Plaintiff failed to monitor facilities under Plan 2000 or that Plaintiff is

responsible for the inequitable construction of Mills High School (“Mills”) and says:

       1.       On February 17, 2020, individual defendants served their Responses to Dr.

Warren's First Request for the Production of Documents. Among the documents were two

unsigned and undated documents. One asserted that Dr. Warren is "partially responsible for any

disparity in the building of Mills" (Dkt. No. 40-65, Remele’s List). The other contained the

following statement: "None of this facilities [sic] would be over budget would [sic] have happen

[sic] if she would have done her job in Equity Services" (Dkt. No. 40-70).

       2.       On April 8, 2020, the Intervenors in Little Rock School District v. Pulaski County

Special School District ("LRSD v. PCSSD"), Case No. 4:82-cv-866-DPM, currently pending

before Chief District Judge Marshall, deposed Dr. Warren. During that deposition, the

Intervenors questioned Plaintiff's performance and responsibility for monitoring facilities under

Plan 2000.




                                                                                                    1
             Case 4:19-cv-00655-BSM Document 58 Filed 10/14/20 Page 2 of 5




        3.       Adverse findings in LRSD v. PCSSD could be used in a number of ways by

PCSSD. PCSSD's Board could use them in this action or as a basis for terminating members of

the current cabinet and administrators, including Dr. Warren. Innocent administrators, including

Dr. Warren, who did not know or participate in the misapplication or misappropriation of

desegregation funds in the construction of Mills were at risk. Given the effect of the principles

of collateral estoppel, the disposition of LRSD v. PCSSD (Action #1), whether by judgment or

consent decree, might impair or impede Dr. Warren's ability to protect her rights in this case

(Action #2), Dr. Warren sought to intervene in LRSD v. PCSSD.

        4.       Both parties in LRSD v. PCSSD, PCSSD and the Intervenors, opposed Dr.

Warren's intervention. (Dkt. No. 40-2, p. 2).

        5.       In briefing its case, PCSSD led the Court in LRSD v. PCSSD to believe that

PCSSD did not intend to blame Dr. Warren for the inequities in the Mills’ construction or accuse

her of failing to fulfill her duties as Assistant Superintendent for Equity and Pupil Services.

(Dkt. No. 40-2, p. 3).

        6.       The Court in LRSD v. PCSSD denied Dr. Warren's Motion to Intervene. (Dkt. No.

40-2, p. 4).

        7.       Judge Marshall issued his order on July 2, 2020. PCSSD did not seek relief from

the order or Judge Marshall's finding based on PCSSD's briefing. Fed. R. Civ. Pro. 60(b)(6); see

also Fed. R. Civ. Pro. 52(a)(6) and 54(b). Because of PCSSD's representations to Judge Marshall

in its briefing and PCSSD’s failure to seek relief from the findings, Dr. Warren did not appeal

the denial of her Motion to Intervene.

        8.       In their Motion for Summary Judgment, Defendants raised in their Statement of

Facts (Dkt. No. 29, ¶ 3, p. 1) and their Reply (Dkt. No. 48, p. 11, ¶ 2 through p. 12, lines 1-14)




                                                                                                     2
          Case 4:19-cv-00655-BSM Document 58 Filed 10/14/20 Page 3 of 5




Dr. Warren's role as Assistant Superintendent for Equity and Pupil Services in the construction

inequities between Mills High School and Robinson Middle School and her duty to monitor

facilities as part of Plan 2000.

        10.     This Court must bar any assertion, whether in their Motion for Summary

Judgment or at trial, of any adverse position, accusation, or defense seeking to blame Dr. Warren

for the Mill’s construction inequities based on the doctrine of judicial estoppel. Likewise, this

Court must bar any adverse position, accusation, or defense asserted by the Defendants seeking

to blame Dr. Warren for any alleged failure to monitor facilities based on judicial estoppel.

Pegram v. Herdrich, 530 U.S. 211, 227 n. 8, 120 S.Ct. 2143, 147 L.Ed.2d 164 (2000) (the

purpose of the doctrine of judicial estoppel is to protect the integrity of the judicial process by

prohibiting parties from deliberately changing positions according to the exigencies of the

moment; ); Gray v. City of Valley Park, Mo., 567 F.3d 976, 981–82 (8th Cir.2009) (recognizing

judicial estoppel but declining to apply it because the party's change of position questioned the

court jurisdiction).

        11.     This Court must bar Defendants' assertion, whether in their Motion for Summary

Judgment or at trial, of any adverse position, accusation, or defense seeking to blame Dr. Warren

for the construction inequities between Mills High School and Robinson Middle School based on

the doctrine of equitable estoppel. Similarly, Defendants' assertion, whether in their Motion for

Summary Judgment or at trial, of any adverse position, accusation, or defense seeking to blame

her for failing to monitor facilities must be barred based on the doctrine of equitable estoppel.

Bell v. Fowler, 99 F.3d 262, 268-269 (8th Cir. 1996) (federal equitable estoppel requires

affirmative conduct designed to mislead); accord, In re Wertz, 557 B.R. 695, 705–06 (Bankr.

E.D. Ark. 2016).




                                                                                                      3
         Case 4:19-cv-00655-BSM Document 58 Filed 10/14/20 Page 4 of 5




       12.     Submitted with this Motion is Plaintiff's Memorandum in Support.

       WHEREFORE, Dr. Janice Warren respectfully requests this Court to grant her Motion in

Limine: 1) barring the Defendants from asserting any adverse position or defense seeking to

blame Dr. Warren for construction inequities between Mills High School and Robinson Middle

School and 2) barring the Defendants from asserting any adverse position or defense seeking to

blame Dr. Warren for failing to monitor facilities.

       Dr. Warren further requests this Court to issue an order:

       1. precluding or barring the Defendants' assertion of any adverse position or defense

seeking to blame Dr. Warren for construction inequities between Mills High School and

Robinson Middle School and barring the Defendants from asserting any adverse position or

defense seeking to blame Dr. Warren for failing to monitor facilities in their Motion for

Summary Judgment,

       2. precluding or barring testimony or the introduction of evidence by the Defendants or

any defense witness on any adverse position or defense seeking to blame Dr. Warren for

construction inequities between Mills High School and Robinson Middle School and barring

testimony or the introduction of evidence by the Defendants or any defense witness seeking to

blame Dr. Warren for failing to monitor facilities pursuant to Plan 2000 at any trial or any

hearing, and

        3. precluding or barring the cross examination of Dr. Warren or any witness on the

monitoring of facilities pursuant to Plan 2000 and Dr. Warren's role as Assistant Superintendent

for Equity and Pupil Services at any trial or hearing.

                               Respectfully submitted this 14th day of October 2020,
                                     Sarah Howard Jenkins
                                     Ark. Sup. Ct. Reg. No. 97046
                                     SARAH HOWARD JENKINS, PLLC



                                                                                                   4
Case 4:19-cv-00655-BSM Document 58 Filed 10/14/20 Page 5 of 5




                     P.O. Box 242694
                     Little Rock, AR 72223
                     Telephone: (501) 406-0905
                     Email address: sarah@shjenkinslaw.com
                     Attorney for Plaintiff




                                                                5
